Exhibit 10.1

 

EMPLOYMENT AND CONFIDENTIALITY AGREEMENT

(Executive Vice Presidents)

 

This Agreement is entered into between CIBER, Inc., (“Company”) and Eric D.
Goldfarb (“Executive”) as of this 28th day of March, 2011.

 

In consideration of the mutual covenants and conditions contained in this
Agreement, the parties agree as follows:

 

1.                                      Obligations of Executive.  Company
employs the Executive to serve as Executive Vice President-Chief Information
Officer, and to perform such duties as are reasonably commensurate with such
position and such additional duties as may be assigned by Company.  Company
acknowledges that Executive resides in Atlanta, Georgia and intends to maintain
his residence in Atlanta, but Executive acknowledges that his position shall
require frequent travel, including but not limited to Company’s headquarters
office in Colorado, as the needs of the business shall dictate.  In the
performance of Executive’s duties, Executive will exercise sound discretion and
independent judgment.  Executive agrees (1) to adhere to applicable Company
policies, procedures and requirements in performing the assigned work and (2) to
exert Executive’s best efforts and to perform in a professional manner at all
times while performing Executive’s duties and in working with Company Clients. 
Executive will not perform services for others during the hours that Executive
is performing services for the Company.  Executive will not perform services for
any other Company without obtaining the advance written consent of the Company,
which consent may be withheld by the Company as determined is its discretion
where such services would create a conflict of interest with the services
performed under this Agreement, interfere with Executive’s responsibilities to
the Company, and/or would be likely to cause Executive to breach his/her
obligations under this Agreement.

 

2.                                      Employment at Will.  Executive is and
will remain an employee at will, meaning that either Executive or Company may
terminate this Agreement and the employment relationship at any time with or
without cause or reason, with or without prior notice or warning, and without
any obligation of severance or other payments, except as may be set forth in
Sections 8.2 and 8.5 or otherwise required by law. The terms and conditions of
this Agreement do not create an employment contract for a definite or an implied
term. Any cause for discharge mentioned in this Agreement or in any document
maintained by Company (including, but not limited to, employment manuals or
recruiting materials) shall not in any way limit Company’s right to discharge
Executive or alter Executive’s at will status.

 

3.                                      Compensation and Benefits.  During
employment with the Company, Executive shall be entitled to the following
compensation and benefits:

 

3.1                                 Company agrees to pay to the Executive a
base salary of $345,000.00 per annum.  The Company may review and adjust
Executive’s salary upwards or downwards, from time to time, in its discretion. 
Any change in compensation shall not effect a change in this Agreement in any
other respect unless set forth in an amendment hereto.

 

1

--------------------------------------------------------------------------------


 

3.2                                 Executive is eligible to participate in the
Company’s benefit and compensation plans available to employees of Company in
the employment category Executive is classified in.  All such benefit plans may
be amended, replaced, or discontinued from time to time in the sole discretion
of Company.

 

3.3                                 Company will reimburse Executive, in
accordance with Company policy as may be applicable and revised by the Company
from time to time, for all reasonable and necessary business expenses incurred
in carrying out Executive’s duties under this Agreement, including approved
travel and entertainment expenses.  Without limiting the foregoing, the Company
shall (a) during the first 18 months of Executive’s employment, pay the cost of
a corporate apartment for Executive’s use in Colorado at a cost not to exceed
$3,000.00 per month, plus (b) reimburse Executive for his actual expenses
incurred in traveling between Georgia and Colorado (including airfare, rental
car, taxis and business meals) provided that Executive remains in compliance
with Company’s standard policies regarding reimbursement of business expenses. 
Executive must present to Company, not less frequently than monthly, an itemized
account of expenses in a method designated by Company.

 

3.4                                 Executive shall receive the initial
incentive compensation described in the employment offer letter dated March 21,
2011 from the Company to Executive (the “Offer Letter”).  Executive acknowledges
that future compensation is subject to the approval of the Company’s
Compensation Committee of the Board of Directors.

 

3.5                                 All compensation and benefits to Executive
shall be reduced by all federal, state, local and other withholdings and similar
taxes and payments required by applicable law.  Company may withhold amounts due
it from amounts due under this Agreement to Executive.

 

4.                                      Trade Secrets and Confidential
Information.

 

4.1                                 Executive acknowledges that confidential,
proprietary and trade secret information and materials regarding Company and its
Clients may be disclosed to Executive solely for the purpose of assisting
Executive in performing Executive’s duties under this Agreement.  Such
information and materials are and remain the property of Company and its Clients
respectively.  As used in this Agreement, “Confidential Information” including
without limitation all information belonging to Company or its Clients relating
to their respective services and products, customers, identities of prospective
customer and information such customers that is not generally known to the
public, business plans, methods, strategies and practices, internal operations,
pricing and billing, financial data, cost, personnel information (including
without limitation names, educational background, prior experience and
availability), customer and supplier contacts and needs, sales lists,
technology, software, computer programs, other documentation, computer systems,
inventions, developments, and all other information that might reasonably be
deemed confidential.  Confidential Information does not include information that
is in the public domain through no wrongful act on the part of Executive. “Trade
Secrets” means the whole or any portion of any scientific or technical
information, design, process, procedure, formula, improvement, confidential
business or financial information, listing or names, addresses, or telephone
numbers, other information relating to any business or profession that is secret
and of value, or any other information that qualifies as a trade secret

 

2

--------------------------------------------------------------------------------


 

under applicable law.   Executive acknowledges that Executive may use such
confidential information and materials only during Executive’s employment with
the Company and solely on behalf of and in the best interests of Company.
Executive’s right to use such information expires on Executive’s discharge or
resignation.  Except as specifically authorized in writing in advance by all
owners of information and materials, Executive agrees not to use Trade Secrets
and Confidential Information for Executive’s own benefit or for the benefit of
any other person, or divulge to any person for any reason, any such information
and materials related to the business of Company, any of its Clients, or their
customers, clients and affiliates, both at any time during the term of this
Agreement and at any time after its termination.  Executive agrees to take all
reasonable actions, including those requested by Company or Client, to prevent
disclosure and preserve the security of confidential information and materials.

 

4.2                                 This Agreement shall not prohibit Executive
from complying with any subpoena or court order, provided that Executive shall
at the earliest practicable date provide a copy of the subpoena or court order
to Company’s General Counsel, it being the parties’ intention to give Company a
fair opportunity to take appropriate steps to prevent the unnecessary and/or
improper use or disclosure of Trade Secrets and/or Confidential Information, as
determined by Company in its sole discretion.

 

4.3                                 Executive warrants and represents that
Executive is not a party to any agreement that limits Executive’s right or
ability to perform services for Company, and that Executive otherwise is free to
assume the duties with Company contemplated by this Agreement.  Executive shall
not, during Executive’s employment with Company, improperly use or disclose to
Company or any Company employee, agent or contractor any proprietary information
or trade secret belonging to any former employer of Executive or any other
person or entity to which Executive owes a duty of nondisclosure.

 

5.                                      Works for Hire.  Executive agrees that
during or after employment Executive will promptly inform and in writing
disclose to Company all copyrighted materials or programs, programs or materials
subject to being copyrighted, inventions, designs, improvements and discoveries
(the “Works”), if any, which Executive has or may have made during Executive’s
employment that pertain or relate to the business of Company or Client or to any
research or experimental or developmental work carried on by Company or Client
or which result from or are suggested by any work performed by Executive on
behalf of Company or any of its Clients.  All of such Works shall be works made
for hire. Disclosure shall be made whether or not the Works are conceived by the
Executive alone or with others and whether or not conceived during regular
working hours.  All such Works are the exclusive property of the Company or the
Client unless otherwise directed by Company in writing.  At the Company’s or
Client’s sole expense, the Executive shall assist in obtaining patents or
copyrights on all such Works deemed patentable or subject to copyright by
Company or Client and shall assign all of Executive’s right, title and interest,
if any, in and to such Works and execute all documents and do all things
necessary to obtain letters, patent or vest Company or Client with full and
exclusive title thereto, and protect the same against infringement by others. 
Executive will not be entitled to additional compensation for any Works made
during the course of Executive’s employment.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the above, Executive is not required to assign to Company any
invention for which no equipment, supplies, facility, or trade secret
information of Company or its Clients was used and that was developed entirely
on Executive’s own time, and (a) does not relate to the business of Company or
its Clients, (b) does not relate to any actual or demonstrably anticipated
research or development Company or its Clients, or (c) does not result from any
work performed by Executive for Company or its Clients.

 

6.                                      Protection of Company’s Business.

 

6.1                                 No Solicitation of Employees.  During
employment with the Company and for one year thereafter, whether the termination
of employment was voluntary or involuntary, Executive will not:  (a) induce,
entice, hire or attempt to hire or employ any employee of the Company or
employee of a Company subcontractor on behalf of any individual or entity who
provides the same or similar services, processes or products as the Company,
(b) induce or attempt to induce any employee employed with the Company to leave
the employ or cease doing business with the Company, or (c) knowingly assist or
encourage any other individual or entity in doing any of the above-proscribed
acts, within one (1) year of the termination of the employment or engagement of
such individual or entity with Company.

 

6.2                                 No Solicitation of Clients.  Executive
acknowledges and agrees that as a part of performing Executive’s duties,
Executive will have access to Confidential Information and Company Trade Secrets
as defined in Section 4.  Consequently, during employment with Company and for a
period of one (1) year after termination of such employment, whether such
termination was with or without cause, voluntary or involuntary, Executive will
not, directly or indirectly, as a principal, company, partner, agent,
consultant, independent contractor or employee, (1) call upon, cause to be
called upon, solicit or assist in the solicitation of, any current client,
former client or potential client of Company for the purpose of selling, renting
or supplying any product or service competitive with the products or services of
Company; (2) provide any product or services to any current client, former
client or potential client of Company which is competitive with the products or
services of Company; or (3) enter into any business arrangement with any other
person or firm who is or has been an executive, employee or subcontractor of
Company within the one (1) year period immediately preceding Executive’s
termination.  For purposes of this paragraph, “potential client” means any
client to whom CIBER has made one or more documented sales or documented sales
calls during the six (6) month period prior to the date of termination of
Executive’s employment or any client about whom Executive received Confidential
Information during the twelve (12) month period to the date of termination of
the Executive’s employment.

 

Executive specifically acknowledges and agrees that Executive will not become
employed by any current or prospective Client of Company for which Executive has
or had responsibility while employed by Company for a period of one (1) year
after the date that Executive ceases employment with Company.

 

7.                                      Executive Representations.  Executive
warrants that all information provided by Executive (including without
limitation resume, education, interview and references) in consideration for
employment by Company is true and accurate.  Executive further warrants that

 

4

--------------------------------------------------------------------------------


 

Executive is not restricted by and has no conflict of interest derived from any
employment or other agreement and has no other interest or obligation that would
interfere with Executive performing work as directed under this Agreement.
Executive shall inform Company immediately should such a restriction or conflict
arise.  Executive understands that any misstatement or lack of candor by
Executive concerning Executive’s qualifications or availability may result in
immediate discharge of Executive and may subject Executive to damages for any
harm caused to Company.  Executive authorizes Company to verify all information
provided to Company by Executive and agrees to sign a release authorizing former
employers, educational institutions and other references to provide information
to Company if requested.

 

8.                                      Termination of Employment.

 

8.1                                 Payment of Compensation.  Upon the
termination of Executive’s employment with the Company, whether voluntary or
involuntary, Executive shall be paid all earned, unpaid salary through the date
of termination, accrued, unpaid vacation pay through the date of termination,
and any reasonable and necessary business expenses incurred by Executive in
connection with Executive’s duties to the date of termination, so long as such
business expenses are timely submitted and approved consistent with Company
policy (the “Accrued Benefits”).

 

8.2                                 Severance.  If the Company terminates
Executive’s employment without Cause or Executive terminates employment for Good
Reason at any time, Executive shall receive (i) the Accrued Benefits described
in Section 8.1 above, (ii) a pro-rata bonus with respect to the calendar year in
which the Effective Date of Termination occurred to the extent performance goals
related to the bonus have been achieved (to be paid at the same time bonuses are
normally paid for the year), (iii) a cash payment equal to one (1) times the
Executive’s Annual Base Salary and annual bonus at target level in effect on the
day of termination (the Severance Payment) payable after the Release Effective
Date, (iv) health benefits for twelve (12) months to the extent that payment of
such benefits does not cause Company’s health care benefit plans to fail any
discrimination testing that may become applicable, (v) all unvested equity
awards that are scheduled to vest within one (1) year following Executive’s
Effective Date of Termination held by the Executive shall fully vest, (vi) all
vested equity awards must be exercised by the Executive  by the earlier of
(A) the date such cease to be exercisable after a termination of service in
accordance with the terms of the CIBER 2004 Incentive Plan as amended and
(B) the Option Expiration Date, and (vii) this Agreement shall otherwise
terminate upon the Effective Date of the Termination and the Executive shall
have no further rights hereunder but shall remain bound by Executive’s
obligations in Sections 4, 5 and 6 of this Agreement) provided that in order for
the Executive to receive any amounts or items in the foregoing clauses
(ii) through (vii), the Executive shall first execute a separation agreement and
legal release in accordance with Section 8.8.

 

8.3                                 Return of Materials.  Upon the termination
of Executive’s employment with Company, whether voluntary or involuntary,
Executive will personally and promptly return to a Company representative all
equipment, documents, records, notebooks, disks, or other materials, including
all copies, in Executive’s possession or control which contain Confidential
Information of Company or Company’s clients or any other information concerning
Company, its products,

 

5

--------------------------------------------------------------------------------


 

services, or customers, whether prepared by the Executive or others. Executive
understands and agrees that compliance with this paragraph may require that data
be removed from Executive’s personal computer equipment.  Consequently, upon
reasonable prior notice, Executive agrees to  permit the qualified personnel of
Company and/or its contractors access to such computer equipment for that
purpose.

 

8.4                                 Right of Offset.  Executive agrees that
Company will have the right to set off against Executive’s final wages and other
compensation due to Executive any amounts paid or advanced by Company including
without limitation training expenses, business expenses, advances, loans and
draws.

 

8.5                                 Termination upon Change in Control. If the
Company terminates Executive’s employment without Cause or Executive terminates
employment for Good Reason within the twelve (12) months after a Change in
Control, the Executive shall receive (i) the Accrued Benefits described in
Section 8.1 above, (ii) a pro-rata bonus with respect to the calendar year in
which the Effective Date of Termination occurred to the extent performance goals
related to the bonus have been achieved (to be paid at the same time bonuses are
normally paid for the year), (iii) a cash payment equal to eighteen (18) months
of the Executive’s Annual Salary and annual bonus at target level in effect on
the day of termination (the Severance Payment) payable after the Release
Effective Date, (iv) health benefits for eighteen (18) months to the extent that
payment of such benefits does not cause Company’s health care benefit plans to
fail any discrimination testing that may become applicable, (v) all unvested
equity awards held by the Executive shall fully vest, (vi) all vested equity
awards must be exercised by the Executive by the earlier of (A) the one-year
anniversary of the Effective Date of the Termination and (B) the Option
Expiration Date, and (vii) this Agreement shall otherwise terminate upon the
Effective Date of the Termination and the Executive shall have no further rights
hereunder but shall remain bound by Executive’s obligations in Sections 4, 5 and
6 of this Agreement) provided that in order for the Executive to receive any
amounts or items in the foregoing clauses (ii) through (vii), the Executive
shall first execute a separation agreement and legal release in accordance with
Section 8.8.

 

In the event that Executive becomes entitled to receive any amounts or items
under this Section 8.5, Executive shall not be entitled to receive any amounts
of items under Section 8.2 of this Agreement.

 

For purposes of this Agreement, “Cause” shall mean if Executive

 

(i) violates any term of this Agreement or any Company policy, procedure or
guideline;

 

(ii) engages in any of the following forms of misconduct: commission of any
felony or of any misdemeanor involving dishonesty or moral turpitude; theft or
misuse of Company’s property or time; use of alcohol on Company’s premises or
appearing on such premises while intoxicated, other than in connection with a
Company-sponsored social event;  illegal use of any controlled substance;
illegal gambling on Company’s premises; discriminatory or harassing behavior,
whether or not illegal under federal, state or local law; willful misconduct; or
falsifying any document or making any false or misleading statement relating to
Executive’s employment by Company; or

 

6

--------------------------------------------------------------------------------


 

(iii) fails to cure, within 30 days, any material injury to the economic or
ethical welfare of Company caused by Executive’s malfeasance, misfeasance,
misconduct or inattention to Executive’s duties and responsibilities under this
agreement, or any material failure to comply with Company’s reasonable
performance expectations.

 

For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to in writing by the Executive:

 

(i)                                     a material, adverse and permanent change
in the Executive duties and responsibilities as the Executive Vice President and
Chief Information Officer or any diminution in the nature or status of the
Executive’s duties or responsibilities with the Company and its subsidiaries, in
all cases other than isolated incidents which, if curable, are promptly remedied
by the Company;

 

(ii)                                  a reduction by the Company in the
Executive’s annual base salary, annual incentive compensation opportunity, or
long term incentive compensation opportunity (including an adverse change in
performance criteria or a decrease in the target amount of annual incentive or
long term compensation); or

 

(iii)                               the Company’s material and willful breach of
this Agreement that is not cured within thirty (30) days after receipt of notice
by Executive specifically citing this section of the Agreement.

 

An event or condition shall cease to constitute Good Reason one hundred twenty
(120) days after the event or condition first occurs if the Executive has not
previously given written notice thereof.

 

8.6                                 For purposes of Section 8.2 and 8.5, the
“Effective Date of the Termination” shall mean the date of termination specified
in the Company’s or the Executive’s notice of termination, as applicable.  For
purposes of Section 8.5 a “Change in Control” means the occurrence of one or
more of the following events:  (i) any “person” (as such term is used in
Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934 as amended
(the “Act”)) or “group” (as such term is used in Section 13(d)(3) of the Act) is
or becomes a “beneficial owner” (as such term is used in Rule 13d-3 promulgated
under the Act) of more than 40% of the Voting Stock of the Company; (ii) within
any 24 month period the majority of the Board consists of individuals other than
Incumbent Directors, which term means the members of the Board on the date
hereof; provided that any person becoming a director subsequent to such date
whose election or nomination for election was supported by a majority of the
directors who then comprised the Incumbent Directors shall be considered to be
an Incumbent Director; (iii) the Company adopts any plan of liquidation
providing for the distribution of all or substantially all of its assets;
(iv) the Company transfers all or substantially all of its assets or business
(unless the shareholders of the Company immediately prior to such transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock of the Company, all of the Voting Stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of the Company or the Company’s ultimate parent company if the Company
is a subsidiary of another corporation); or (v) any merger, reorganization,
consolidation or similar transaction unless, immediately after consummation of
such transaction, the shareholders of the

 

7

--------------------------------------------------------------------------------


 

Company immediately prior to the transaction hold, directly or indirectly, more
than 50% of the Voting Stock of the Company or the Company’s ultimate parent
company if the Company is a subsidiary of another corporation.  For purposes of
this Change in Control definition, the “Company” shall include any entity that
succeeds to all or substantially all of the business of the Company and “Voting
Stock” shall mean securities or ownership interests of any class or classes
having general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.  Notwithstanding
anything to the contrary herein, if (i) a Change in Control results in a
successor organization to the Company and (ii) such successor organization does
not assume, convert or replace all of the Executive’s unvested equity awards,
then all such unvested equity awards shall fully vest effective as of the date
of such Change in Control.

 

8.7                                 For the purposes of Section 8.5, in the
event Executive becomes entitled to any amount of benefits payable in connection
with a change in control (whether or not such amounts are payable pursuant to
this Agreement) (the “Change in Control Payments”) and Executive’s receipt of
such Change in Control Payments would cause Executive to become subject to the
excise tax (the “Excise Tax”) imposed under Section 4999 of the Internal Revenue
Code (or any similar federal, state, or local tax that may hereafter be
imposed), the Company shall reduce the Change in Control Payments to the extent
necessary to avoid the application of the Excise Tax if, as a result of such
reduction, the net benefits to Executive of the Change in Control Payments as so
reduced (after payment of applicable income taxes) exceeds the net benefit to
Executive of the Change in Control Payments without such reduction (after
payment of applicable income taxes and excise taxes).  Unless Executive shall
have given prior written notice specifying a different order to the Company to
effectuate the foregoing, the Company shall reduce the Change in Control
Payments by first reducing the portion of the Change in Control Payments which
are not payable in cash and then by reducing or eliminating cash payments, in
each case in reverse order beginning with payments or benefits which are to be
paid the farthest in time from the change in control.  Any notice given by the
Executive pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Executive’s
rights and entitlements to any benefits or compensation.  The determination that
Executive’s Change in Control Payments would cause him to become subject to the
Excise Tax and the calculation of the amount of any reduction, shall be made, at
the Company’s discretion, by the Company’s outside auditing firm or by a
nationally-recognized accounting or benefits consulting firm designated by the
Company prior to a change in control.  The firm’s expenses shall be paid by the
Company.

 

8.8                                 Release for Severance Benefits.  The
Executive agrees that Executive’s receipt of the compensation and benefits
outlined in Section 8.2 (ii) through (vii) or Section 8.5 (ii) through
(vii) (the “Severance Benefits”) shall be in lieu of all other claims that the
Executive may make by reason of any such termination of his employment and that,
as a condition to receiving the Severance Benefits, the Executive will execute a
release of claims in a form satisfactory to the Company in its sole discretion
and drafted so as to ensure a final, complete and enforceable release of all
claims that the Executive has or may have against the Company relating to or
arising in any way from the Executive’s employment with the Company and/or the
termination thereof.  Within five business days of the Effective Date of
Termination, the Company shall deliver to the Executive the release for the
Executive to execute.  The Executive

 

8

--------------------------------------------------------------------------------


 

will forfeit all rights to the Severance Benefits, unless the Executive executes
and delivers to the Company the release within 60 days of delivery of the
release by the Company to the Executive and such release has become irrevocable
by virtue of the expiration of the revocation period without the release having
been revoked (the first such date, the “Release Effective Date”).   The Company
shall have no obligation to provide the Severance Benefits, prior to the Release
Effective Date.  The Severance Payment shall be made within three business days
of the Release Effective Date and any payments not made because due prior to the
Release Effective Date shall be paid in a single lump sum within such three
business day period.  If the Executive fails to comply with his obligations
under Sections 4 through Section 6, the Executive shall, to the extent such
amounts are paid, vested or distributed, (i) forfeit outstanding equity awards,
(ii) transfer the shares underlying equity awards that were accelerated and
settled in shares to the Company for no consideration and (iii) repay the
after-tax amount of the Severance Payment, the after-tax amount of the sum paid
under Section 8.2 (ii) or 8.5(ii), and the after-tax amount of any equity awards
that were accelerated and settled in cash or sold.

 

8.9                                 Limitations Under Code Section 409A.

 

(i)                                     If at the time of Executive’s separation
from service, (i) Executive is a specified employee (within the meaning of
Section 409A and using the identification methodology selected by Company from
time to time), and (ii) Company makes a good faith determination that an amount
payable hereunder constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then Company will not pay such amount on the
otherwise scheduled payment date but will instead pay it in a lump sum on the
first business day after such six-month period, together with interest for the
period of delay, compounded annually, equal to the prime rate (as published in
the Wall Street Journal) in effect as of the dates the payments should otherwise
have been provided.

 

(ii)                                  It is the intention of the parties that
payments or benefits payable under this Agreement not be subject to the
additional tax imposed pursuant to Section 409A of the Code.  To the extent such
potential payments or benefits could become subject to such Section, the parties
shall cooperate to amend this agreement with the goal of giving Executive the
economic benefits described herein in a manner that does not result in such tax
being imposed.

 

(iii)                               With respect to payments under this
agreement, for purposes of Section 409A of the Code of 1986, each severance
payment and COBRA continuation reimbursement payment will be considered one of a
series of separate payments.

 

(iv)                              Executive will be deemed to have a termination
of employment for purposes of determining the timing of any payments that are
classified as deferred compensation only upon a “separation from service” within
the meaning of Section 409A.

 

(v)                                 Any amount that Executive is entitled to be
reimbursed under this agreement will be reimbursed to Executive as promptly as
practical and in any event not later than the last day of the calendar year
after the calendar year in which the expenses are incurred,

 

9

--------------------------------------------------------------------------------


 

and the amount of the expenses eligible for reimbursement during any calendar
year will not affect the amount of expenses eligible for reimbursement in any
other calendar year.

 

(vi)                              If on the due date for any payment pursuant to
Section 8.2 or 8.5, all revocation periods with respect to the release have not
yet expired, such payment will not be made until such revocation period has
expired, and if such revocation period has not expired by the end of the
calendar year in which the payment would have otherwise been made, the payment
shall be forfeited.

 

9.                                      Remedies for Breach.  Executive
acknowledges that any violation of this Agreement will cause Executive to be
subject to immediate termination and dismissal and shall subject Executive to a
claim for money damages by Company for any and all losses sustained by Company
as a result of breach of any provision of this Agreement including losses
resulting from the unauthorized release of any Confidential Information. 
Executive recognizes that the Company’s remedies at law may be inadequate and
that Company shall have the right to seek injunctive relief in addition to any
other remedy available to it.  If Executive breaches this agreement or any of
the covenants contained herein, the Company has the right to and will seek,
issuance of a court-ordered injunction as well as any and all other remedies and
damages, to compel the enforcement of the terms stated herein.  If court action
is necessary to obtain injunctive relief, Executive shall be responsible for the
Company’s attorneys’ fees and court costs.

 

10.                                Assignment.  Executive may not transfer,
assign or delegate Executive’s duties and obligations under this Agreement. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, executors, administrators, legal representatives,
successors and assigns.  The Company may transfer or assign or delegate its
duties and obligations under this Agreement.

 

11.                                Construction of Agreement.  Executive
acknowledges and agrees that the restrictions on Executive’s employment and the
geographical restrictions hereby imposed are fair and reasonable and are
reasonably required for the protection of the Company.  Executive further
acknowledges and agrees that the restrictions in Paragraphs 4 through 6 are
reasonable and necessary for the protection of the Company’s confidential
information and trade secrets.  If any part of this Agreement is held
unenforceable or invalid, the remaining parts thereof shall continue to be
enforceable.  If the provisions imposing geographic or time restrictions are
deemed unenforceable by a court of competent jurisdiction, then such provisions
for the purposes of this Agreement shall include the maximum geographic area or
time period which a court of competent jurisdiction determines to be reasonable,
valid and enforceable.  To the extent that the court permits blue-penciling, the
parties to this Agreement intend that the court will take all action necessary
to revise this Agreement so as to create a binding and enforceable Agreement.

 

12.                                Notices.  All notices shall be sent by
registered mail, courier, or hand delivered to the addresses on the signature
page.

 

13.                                Resolution of Disputes.  Executive agrees
that any claim, controversy or dispute that arises directly or indirectly in
connection with Executive’s employment or termination of

 

10

--------------------------------------------------------------------------------


 

employment with Company or any associated or related disputes involving Company
and any Executive, director, officer or agent of Company, whether arising in
contract, statute, tort, fraud, misrepresentation, discrimination, common law or
any other legal theory, including but not limited to, disputes relating to the
making, performance or interpretation of this Agreement, and claims or other
disputes arising under Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended; 42 U.S.C. §1981, §1981a, §1983, §1985 or §1988; the Family and
Medical Leave Act of 1993; the Americans with Disabilities Act of 1990, as
amended; the Rehabilitation Act of 1973, as amended; the Fair Labor Standards
Act of 1938, as amended; the Executive Retirement Income Security Act of 1974,
as amended (“ERISA”); state anti-discrimination acts; or any other similar
federal, state or local law or regulation, whenever brought, shall be brought in
state or federal court of competent jurisdiction. Nothing herein excuses
Executive from his/her duty to exhaust administrative remedies, where such a
duty exists, prior to filing suit. By signing this AGREEMENT, Executive
voluntarily, knowingly and intelligently waives any right Executive may have to
a jury trial.  CIBER also hereby voluntarily, knowingly, and intelligently
waives any right it might otherwise have to a jury trial.

 

14.                                Choice of Law.  This Agreement shall be
interpreted and construed in accordance with the laws of the state in which the
Company employs the Executive without regard to its conflicts of law provisions.

 

15.                                Amendments.  No modification or waiver of the
provisions of this Agreement will be effective against either party unless given
in writing signed by an authorized representative of Company and by Executive.

 

16.                                Waiver.  No delay or failure by a party in
exercising any right, power or privilege under this Agreement or under any other
instruments given in connection with or pursuant to this Agreement shall impair
a such right, power or privilege or be construed as a waiver of or acquiescence
in any default.  No single or partial exercise of any such right, power or
privilege shall preclude the further exercise of such right, power or privilege,
or the exercise of any other right, power or privilege.

 

17.                                Survival. The provisions of this Agreement
that by their sense and context are intended to survive performance by either or
both parties shall also survive the completion, expiration, termination or
cancellation of this Agreement.

 

18.                                Duty to Cooperate.  Executive agrees to fully
cooperate with Company in connection with any legal or business matter relating
to the services provided by Executive under this Agreement.  The Company shall
reimburse Executive for any reasonable out-of-pocket expense (such as travel
expenses) incurred by Executive in the course of such cooperation.

 

19.                                Headings.  Headings for the paragraphs herein
are for convenience only and shall not be construed in interpreting this
Agreement.

 

20.                                Entire Agreement.  This Agreement, the Offer
Letter, the Non-Qualified Option Agreement and the Restricted Stock Unit
Agreement together represent the entire agreement

 

11

--------------------------------------------------------------------------------


 

between the Parties, and such written agreements supersede any and all prior
agreements and cannot be modified except in writing signed by the parties.

 

21.                                Professional Fees.  The Company shall
reimburse Executive for reasonable legal and accounting fees in connection with
the negotiation and drafting of the documents associated with the commencement
of Executive’s employment with the Company, in an amount not to exceed
$3,000.00.

 

IN WITNESS WHEREOF, the parties hereto have set their hands on the date and year
first written above.

 

CIBER, INC.

EXECUTIVE

 

 

BY:

/s/ David C. Peterschmidt

 

/s/ Eric D. Goldfarb

Printed Name: David C. Peterschmidt

 

Eric D. Goldfarb

Title: President & Chief Executive Officer

 

 

12

--------------------------------------------------------------------------------